DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 3 March 2021 is acknowledged.  Claims 24-31 have been cancelled.  Claim 32 has been amended.  Claim 32 is pending.

Information Disclosure Statement
Information disclosure statement filed 3 March 2021 has been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 32 fails to enable one of ordinary skill in the art to make and use the claimed invention.  Specifically, the claim is recited in a manner such that the scope of enablement fails to encompass the necessary features (e.g. materials, process steps, etc.) that provide the claimed antireflective characteristics.  The disclosure does not describe precisely what features alone or in combination achieve the claimed antireflectivity, and no distinguishing elements capable of achieving said antireflectivity are claimed.  Accordingly, one of ordinary skill in the art, upon reading the claim, would be unable to make or reproduce the claimed invention without undue experimentation.  Applying the Wands factors (see In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) used to determine the lack of enablement:
(A) The breadth of the claims;
The functional claim language, “wherein the antireflective structure has a total specular reflection of about 0.1% to 0.3% for the entire visible wavelength at an incident angle of about 0° to 90° upon the antireflection layer,” is defined in an unlimited manner that encompasses all possible antireflective structure arrangements.  This is not adequately supported by the disclosure.
(B) The nature of the invention;
Reducing reflectivity to allow a photovoltaic device to absorb as much light as possible improves light to electricity conversion efficiency.  However, to achieve the high 
(C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of
predictability in the art;
Applicant provides only related or prior art that is directed to surface texture dielectric materials aimed at antireflective properties.  The state of the art and the predictability of the art is insufficient to enable one at the level of ordinary skill in the art to make or reproduce the claimed invention.
(F) The amount of direction provided by the inventor;
Applicant does not provide sufficient direction to support the full scope of the
claim.  The specification discloses surface textures which aim to improve light conversion by reducing the amount of reflection at the input surface of the photovoltaic device.  However, the claim does not enable the key features necessary to achieve the claimed antireflectivity.
(G) The existence of working examples; and
	Applicant neither provides, nor is the related prior art replete with working examples of antireflective structures achieving the claimed antireflectivity.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	The degree of antireflectivity of the claimed antireflective structure would require a special design or arrangement that could not be easily achieved through routine experimentation based on the content of the disclosure.  The disclosure does not .
	
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation, “wherein the antireflective structure has a total specular reflection of about 0.1% to 0.3% for the entire visible wavelength at an incident angle of about 0° to 90° upon the antireflection layer.”  However, the claim fails to provide a sufficient description of the antireflective structure to provide one of ordinary skill in the art an adequate understanding of how a total specular reflection of about 0.1% to 0.3% for the entire visible wavelength at an incident angle of about 0° to 90° upon the antireflection layer is achieved.  The claim merely describes the antireflective layer of the antireflective structure as including a plurality of randomly-disposed pillars, and then providing the dimensions of said pillars and the material of the substrate.  These alone do not achieve the above claimed function.  Accordingly, the claim fails to 
	Claim 32 recites the limitation, “the silicon substrate.”  There is insufficient antecedent basis for this limitation in the claim.  This may be corrected, “wherein the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Patent Application Publication 2013/0340824, hereinafter Oh ‘824) of record in view of Phillips et al. (US Patent 5,939,189, hereinafter Phillips ‘189) and Shinotsuka (US Patent Application Publication 2009/0274873, hereinafter Shinotsuka ‘873) of record.
With respect to claim 32, Oh ‘824 teaches (FIGs. 1, 3, and 4) a photovoltaic device substantially as claimed, comprising an antireflective structure (110, 210, and 330), wherein the photovoltaic device is configured so that the antireflective structure (110, 210, and 330) in the photovoltaic device is positioned to receive sunlight (the top surface of the antireflective layer 110, 210, and 330 is described as the light-receiving surface and thus would be capable of receiving light, including sunlight, in a photovoltaic 1) of about 10 nm to 300 nm between a pair of pillars as measured from a pillar base to a pillar base ([0039]), and wherein the pillars have a length (d1) or height of about 100 to 2000 nm ([0039]), wherein the pillars have a diameter at the base of about 50 to 300 nm ([0039, 0045]), wherein the pillars have different diameters along the length of the pillar (FIG. 4 shows that the width of the pillars protruding from the antireflective layer 210 and 330 generally diminishes from the base to the top, and thus would have a different diameter along the length of said pillars), wherein the silicon substrate is a multi-crystalline silicon substrate (“However, this depth, d1, likely can be provided at 100 to 1000 nm when multi-scale surface texturing concepts (e.g., the usual pyramidal etching with a solution containing KOH or NaOH of the face of silicon or acid-etch texturing of multicrystalline silicon) are adopted for enhanced light trapping”) ([0039, 0045]).
Thus, Oh ‘824 is shown to teach all the features of the claim with the exception of wherein the antireflective structure has a total specular reflection of about 0.1% to 0.3% for the entire visible wavelength at an incident angle of about 0° to 90° upon the antireflective layer.
1) of about 10 nm to 300 nm ([0039]); a pillar height (d1) of about 100 to 2000 nm ([0039]); and a pillar diameter of about 50 to 300 nm ([0039, 0045]) as art-recognized dimensions of an antireflective layer for use in a highly efficient photovoltaic device ([0032]).  Examiner notes that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01 and 2173.05(g).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Because the antireflective structure of Oh ‘824 is substantially identical to the antireflective structure as claimed, it is presumed to be capable of performing the claimed function of having a total specular reflection of about 0.1% to 0.3% for the entire visible wavelength at an incident angle of about 0° to 90° upon the antireflection layer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the antireflective structure of Oh ‘824 having an arrangement and dimensions such that it has a total specular 
Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the antireflective structure of Oh ‘824 would inherently have the property of a total specular reflection of about 0.1% to 0.3% for the entire visible wavelength at an incident angle of about 0° to 90° upon the antireflection layer because the antireflective structure of Oh ‘824 is made of the same construction and dimensions as claimed.
Further, Phillips ‘189 teaches (FIG. 7) an anti-reflection coating having a specular reflection of about 0.3% for the entire visible wavelength to provide excellent anti-reflection properties (col. 6, ln. 16-27).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the antireflective structure of Oh ‘824 having an arrangement and dimensions such that it has a total specular reflection of about 0.1% to 0.3% for the entire visible 
Still further, Shinotsuka ‘873 teaches (FIGs. 3A-3C) depositing silica nanoparticles ([0094, 0111]), and then subsequently etching using a non-metallic gas ([0116]) as an art-recognized, alternative means to form a plurality of nano-pillars ([0112]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the antireflective structure of Oh ‘824 having an arrangement and dimensions such that it has a total specular reflection of about 0.1% to 0.3% for the entire visible wavelength at an incident angle of about 0° to 90° as taught by Shinotsuka ‘873 because the antireflective structure of Oh ‘824 in view of Shinotsuka ‘873 has substantially the same structure as the claimed antireflective structure and is formed in substantially the same manner, and thus is capable of performing the claimed function.
Applicant is reminded that the essential features of the claimed structure from which the claimed properties result must be claimed

Response to Arguments
Applicant’s cancellation of claim 25 and amendments to claim 32 are sufficient to overcome the objections to claims 25 and 32 made in the non-final rejection filed 8 December 2020.  The objections to claims 25 and 32 have been withdrawn.
Applicant’s cancellation of claims 24-31 are sufficient to overcome the 35 U.S.C. 112(a)&(b) rejections of claims 24-31 made in the non-final rejection filed 8 December 2020.  The 35 U.S.C. 112(a)&(b) rejections of claims 24-31 have been withdrawn.
Applicant's arguments filed 3 March 2021 with respect to the 35 U.S.C. 103 rejection of claim 32 have been fully considered but they are not persuasive.
Applicant argues (remarks, pp. 1-2) that the dimensions of Yeo et al. (US Patent Application Publication 2013/0078750, hereinafter Yeo ‘750) of record and Oh ‘824 are very similar and appear overlapping.  As a result, one of skill in the art would conclude that the FIGs. 14a and 14b in Yeo ‘750 represent the total specular reflection for the entire visible wavelength (FIG. 14a) and the impact of the incident angle (FIG. 14b).  In this regard, the structure of Yeo ‘750, as observed in FIG. 14a does not have a total specular reflection of about 0.1% to 0.3% for the entire visible wavelength.  In addition, the structure of Yeo ‘750, as observed in FIG. 14b does not have this level of specular reflection across the incident angle of about 0° to 90°.  One of skill in the art would also conclude that the structure in Oh ‘824 would have the same total specular reflection over the visible wavelength and incident angle since the products of Yeo ’750 and Oh ‘824 are identical or substantially identical.  Examiner respectfully disagrees.
Although the antireflection layers of Oh ‘824 and Yeo ‘750 may have similar dimensions, said antireflection layers do not share identical dimensions and thus would not be expected to have the same properties.
Further, Applicant has not disclosed which parameter(s) are responsible for the claimed specular reflection.  Applicant is reminded that the essential features of the claimed structure from which the claimed properties arise must also be claimed.  Accordingly, the rejection of the claims, including the functional recitation directed to the claimed specular reflection, relies upon the claimed construction and dimensions of the disclosed antireflection layer.

Oh ‘824 teaches an antireflective film having the same dimensions and materials as the disclosed invention.  Shinotsuka ‘873 teaches a method of forming pillars that does not rely upon MACE.  Accordingly, Oh ‘824 in view of Shinotsuka ‘873 could be expected to have the same properties as the disclosed invention because they share the same dimensions and materials, and are formed based upon a method that relies upon silica nanoparticles and etching using a non-metallic gas.  Please see the analysis in the above rejection concerning function language and inherent properties..
Applicant argues (remarks, pp. 2-3) that one of skill in the art would understand that the structure in Oh ‘824 is different than that described in the instance application by considering how Oh ‘824 is fabricated.  While the claims being considered are not method claims, the methods of Oh ‘824 and those described in the present disclosure provide evidence why Oh ‘824 and the claimed structure are different.  The metal-assisted chemical etching (MACE) method used by Oh ‘824 suffers from a major drawback in substrate poisoning.  As the catalytic metal nanoparticles (e.g., Ag) used in the MACE process are involved in the redox etching reactions, the metal atoms or clusters are heavily doped in the resulting anti reflection nanostructures.  This metal doping/poisoning will significantly impact the photoelectronic performance of the resulting devices, such as photovoltaics.  While Oh ‘824 tried to reduce this by not using 2) does not cause any significant doping or poisoning effects for all substrates.  In addition, the MACE process is greatly impacted by the crystalline orientation of the silicon wafers.  It works the best for (111) silicon wafers.  However, the etching process becomes uncontrollable for many other silicon substrates, such as multicrystalline or amorphous silicon wafers.  Thus, one of skill would not expect the MACE process to produce a structure such as recited in claim 32.  In addition, one of skill in the art would not use MACE on multicrystalline silicon substrates as the etching process is uncontrollable and could not produce the features recited in claim 32.  Examiner respectfully disagrees.
Shinotsuka ‘873 is cited in the above rejection to teach an alternative means for forming nano-sized pillars that one of ordinary skill may practice instead of MACE.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893